             Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JENNIFER SHAFFER,                              )
                                               )
                 Plaintiff,                    )      Civil Action No.
                                               )
        v.                                     )
                                               )      JURY TRIAL DEMANDED
FAYETTE EMS., and                              )
STEVEN RUGG, as an individual,                 )
                                               )
                 Defendants.                   )      Electronically Filed.

                               COMPLAINT IN A CIVIL ACTION

        COMES NOW the Plaintiff, JENNIFER SHAFFER, by and through her attorneys, LAW

OFFICES OF JOEL SANSONE, JOEL S. SANSONE, ESQUIRE, MASSIMO A. TERZIGNI,

ESQUIRE, and ELIZABETH A. TUTTLE, ESQUIRE, and hereby files this Complaint in a Civil

Action as follows:

                                  JURISDICTION AND VENUE

1.      This is an action to redress the deprivation by the Defendants of the Plaintiff’s civil

rights, and, in particular, the right to be free from illegal, invidious and damaging discrimination

and harassment in her employment on account of her sex, which right is guaranteed by the

Constitution of the United States and the laws and statutes enacted pursuant thereto, and in

particular, Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e, et seq. (as

amended) (“Title VII”) and the Civil Rights Act of 1991 (as amended), as well as pendent state

law claims. Declaratory relief is sought under and by virtue of Title 28 U.S.C. Section 2201 and

2202.
         Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 2 of 11



2.     Jurisdiction of this Honorable Court is founded upon Title 28 U.S.C. Section 1331 and

1343(3), and by Title 42 U.S.C. Section 2000(e). The Court is empowered to consider the claims

outlined in Count II hereto under the doctrine of pendent jurisdiction.

3.     All, or substantially all, of the events, facts and circumstances giving rise to the instant

Complaint occurred in the Western District of Pennsylvania and therefore venue is appropriate

under Title 28 U.S.C. §1391 (b)(2) and (c).

4.     Plaintiff has satisfied all procedural and administrative requirements set forth in Section

706 of Title VII of the Civil Rights Act of 1964, as amended, and in particular:

               A.      Plaintiff filed a charge of discrimination with the Equal
                       Employment Opportunity Commission (“EEOC”) on or
                       about May 8, 2018 and said charge was cross-filed
                       with the Pennsylvania Human Relations Commission
                       (“PHRC”);

               B.      The EEOC issued a Notice of Right to Sue dated
                       January 31, 2019; and

               C.      Plaintiff’s Complaint is timely filed within 90 days of
                       Plaintiff’s receipt of the Notice of Right to Sue.

5.     A JURY TRIAL IS DEMANDED AS TO ALL COUNTS TO THE EXTENT

PERMITTED BY LAW.

                                              PARTIES

6.     Plaintiff, Jennifer Shaffer, is an adult citizen of the Commonwealth of Pennsylvania,

residing in Fayette County.

7.     Defendant, Fayette EMS (“EMS”), is a Pennsylvania business corporation with its

registered offices at 102 West Crawford Avenue, Connellsville, Pennsylvania 15425. At all

times relevant hereto, Defendant was acting through its partners, directors, agents, subsidiaries,

officers, employees and assigns acting within the full scope of their respective agency, office,




                                                  2
           Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 3 of 11



employment or assignment. Defendant EMS is, and at all times relevant to this Complaint has

been, an employer in an industry affecting commerce within the meaning of Section 701(b) of

the Civil Rights Act of 1966 and 42 U.S.C. Section 2000e-5(3), and is thus covered by the

provisions of Title VII of the Civil Rights Act of 1991.

8.     Defendant, Steven Rugg (“Rugg”), an aider and abettor, is an adult male resident of

Pennsylvania. At all times relevant to this matter, Defendant Rugg was employed by Defendant

EMS as a regional supervisor and exercised the powers of his authority to discriminate against

the Plaintiff for an improper and unlawful purpose.

                                    FACTUAL ALLEGATIONS

9.     Plaintiff has been employed by Defendant EMS since in or about April of 1994, in the

position of paramedic. Presently, in addition to paramedic, Plaintiff also holds the title of

manager.

10.    On or about March 26, 2018, while working a normal shift, Plaintiff contacted the

regional supervisor of Defendant EMS, Defendant Rugg, to inform him that her radio was

broken.

11.    Defendant Rugg stated that he would meet the Plaintiff at the Uniontown Central Station

(“the station”) in order to replace her radio.

12.    Plaintiff arrived at the station prior to Defendant Rugg and began a conversation with

three of her co-workers.

13.    Shortly thereafter, Defendant Rugg arrived at the station and approached the Plaintiff

from behind.

14.    Defendant Rugg proceeded to slap the Plaintiff on her buttocks.




                                                  3
          Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 4 of 11



15.     Defendant Rugg’s slap was so forceful that it caused the Plaintiff to jump forward several

feet.

16.     Plaintiff believes, and therefore avers, that male employees were not subjected to such

sexual harassment, as described hereinbefore above.

17.     Plaintiff’s co-workers with whom she was conversing with, Curtis Jackson (“Jackson”),

Shawnee Smith (“Smith”), and Michael Medvec (“Medvec”), witnessed Defendant Rugg’s

unlawful conduct.

18.     Immediately after being assaulted by Defendant Rugg, Plaintiff contacted her supervisor

and EMS chief, Richard Adobato (“Adobato”). He directed the Plaintiff to write a statement and

go to human resources.

19.     The next morning, Plaintiff reported the above-described conduct, to the human resources

officer of Defendant EMS, Betty Keffer (“Keffer”). Plaintiff’s report detailed Defendant Rugg’s

inappropriate and offensive conduct.

20.     Despite having told Ms. Keffer that multiple individuals witnessed Defendant Rugg’s

assault, Ms. Keffer claimed that there were no witnesses to Defendant Rugg’s action.

21.     On or about March 27, 2018, the individuals who witnessed Defendant Rugg’s conduct

provided a written statement, which was produced to Ms. Keffer.

22.     Defendant Rugg was subsequently placed on a 30-day suspension.

23.     Plaintiff believes, and therefore avers, that this 30-day suspension was paid.

24.     On or about April 30, 2018, Defendant EMS allowed Defendant Rugg to return to work

without any restrictions or further discipline.




                                                  4
         Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 5 of 11



25.    At the meeting where the decision to bring Defendant Rugg back was made, Plaintiff’s

supervisor, Mr. Adobato, stated that the Plaintiff was not upset or bothered any longer by what

transpired. This statement was, and is, materially false.

26.    Plaintiff was never interviewed regarding Defendant Rugg’s assault.

27.    Since Defendant Rugg’s return to work, Mr. Adobato has stated to one of Plaintiff’s co-

workers that, “she had better get over what happened, or [he] will come after her if she does not

stop running her mouth.”

28.    Plaintiff believes, and therefore avers, that male employees were not subjected to such

intentional and malicious behavior, as described hereinbefore above.

29.    Plaintiff knows that Defendant EMS is, in fact, aware of Defendant Rugg’s proclivity to

creating a sexually hostile work environment, including, but not limited to, Defendant Rugg’s

unwanted sexual advances toward co-workers, inappropriate language and touching.

30.    Plaintiff believes, and therefore avers, that the decision of Defendant EMS to return

Defendant Rugg to work places her, as well as other female co-workers, at risk of sexual assault

and creates a sexually hostile work environment.

31.    The plan, pattern or practice of indifference towards Defendant Rugg’s conduct, and

others, of Defendant EMS has created a sexually hostile work environment for the Plaintiff as

well as other female employees.

                                             COUNT I:

                           SEXUAL (GENDER) DISCRIMINATION

32.    Plaintiff incorporates by reference Paragraphs 1 through 31 as though fully set forth at

length herein.

33.    As described hereinbefore above, Plaintiff was subjected to a sexually hostile work




                                                 5
          Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 6 of 11



environment.

34.    As a direct result of the Defendants’ discriminatory and harassing actions in violation of

Title VII of the Civil Rights Act of 1964, and the Civil Rights Act of 1991, the Plaintiff has

incurred counsel fees and other costs in pursuing her legal rights.

35.    Additionally, the Plaintiff has suffered emotional, psychological and physical distress,

inconvenience, loss of reputation, humiliation and embarrassment as a direct result of the

Defendants’ discriminatory conduct as described above.

36.    The actions of the Defendants as aforementioned were intentional, willful and deliberate

and/or done with reckless disregard for the rights of the Plaintiff.

37.    The actions on the part of the Defendants are part of a plan, practice or pattern of

discrimination, which affects others who are similarly situated to the Plaintiff.

       WHEREFORE, Plaintiff requests the following:

               a.      that the Court enter a judgment declaring the actions of the
                       Defendants to be unlawful and violative of Title VII of the
                       Civil Rights Acts of 1964 and 1991;

               b.      that, in addition to the damages described hereinbefore
                       above, the Court award the Plaintiff compensatory and
                       punitive damages as a result of the Defendants’ violation of
                       the Civil Rights Act of 1991;

               c.      that the Court order the Defendants to pay pre and post-
                       judgment interest on any award given to the Plaintiff;

               d.      that the Court award the Plaintiff reasonable attorneys' fees
                       and costs of this action; and

               e.      that the Court grant the Plaintiff such additional relief as
                       may be just and proper.

                                               JURY TRIAL DEMANDED




                                                  6
         Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 7 of 11



                                            COUNT II:

                                   SEXUAL HARASSMENT

38.    Plaintiff incorporates by reference Paragraphs 1 through 37 as though fully set forth at

length herein.

39.    As described hereinbefore above, Plaintiff was subjected to a severe and pervasive course

of sexually harassing conduct. Although Plaintiff made a complaint to Defendant EMS’

management and human resources regarding the conduct to which she was subjected, Defendant

EMS did not take any purposeful remedial action. Plaintiff’s work environment was permeated

with discriminatory intimidation after she made her complaint.

40.    Members of Defendant EMS’ management and human resources were aware of the

above-described conduct and through their actions and inactions condoned this hostile work

environment.

41.    As a direct result of the sexually hostile work environment in violation of Title VII of the

Civil Rights Act of 1964 and the Civil Rights Act of 1991, the Plaintiff has been forced to endure

pain, suffering, humiliation, inconvenience, stress, anguish and mental and emotional distress.

Moreover, the Plaintiff has incurred counsel fees and other costs of pursuing her legal rights.

42.    The actions on the part of Defendants are part of a plan, pattern or practice of sexually

harassing and/or discriminating against female employees in the type and manner described

above which may affect others similarly situated to the Plaintiff.

       WHEREFORE, Plaintiff requests the following:

                 a.    that the Court enter a judgment declaring the actions of the
                       Defendants to be unlawful and violative of Title VII of the
                       Civil Rights Act of 1964 and 1991;

                 b.    that, in addition to the damages described hereinbefore
                       above, the Court award the Plaintiff compensatory and



                                                 7
         Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 8 of 11



                      punitive damages as a result of the Defendants’ violation of
                      the Civil Rights Act of 1991;

               c.     that the Court order the Defendants to pay pre and post-
                      judgment interest on any award given to the Plaintiff;

               d.     that the Court award the Plaintiff reasonable attorneys' fees
                      and costs of this action; and

               e.     that the Court grant the Plaintiff such additional relief as
                      may be just and proper.

                                              JURY TRIAL DEMANDED

                                           COUNT III:

                        PENNSYLVANIA HUMAN RELATIONS ACT

43.    Plaintiff incorporates Paragraphs 1 through 42 as though fully set forth at length herein.

44.    As set forth above, the Defendants have discriminated against the Plaintiff because of her

sex in violation of the Pennsylvania Human Relations Act, 43 Pa. C.S.A. Section 955(a).

45.    As a direct and proximate result of Defendants’ conduct, Plaintiff was subjected to a

sexually hostile work environment. Such conduct ultimately led to the Plaintiff’s injuries and

damages set forth at length above.

46.    As a direct result of the Defendants’ discriminatory actions, and in violation of the

PHRA, the Plaintiff has and or will incur counsel fees and other costs in pursuing her legal

rights. The Plaintiff has also suffered from physical and emotional distress, inconvenience,

humiliation, apprehension and stress.

47.    The actions on the part of the Defendants were intentional and willful.

               WHEREFORE, Plaintiff requests the following:

               a.     that the Court enter a judgment declaring the actions of the
                      Defendants to be unlawful and violative of the
                      Pennsylvania Human Relations Act;




                                                 8
         Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 9 of 11



                 b.    that, in addition to the damages described hereinbefore
                       above, the Court award the Plaintiff compensatory damages
                       as a result of the Defendants’ violations of the
                       Pennsylvania Human Relations Act;

                 c.    that the Court order the Defendants to pay pre and post-
                       judgment interest on any award given to the Plaintiff;

                 d.    that the Court award the Plaintiff reasonable attorneys' fees
                       and costs of this action; and

                 e.    that the Court grant the Plaintiff such additional relief as
                       may be just and proper.

                                               JURY TRIAL DEMANDED

                                            COUNT IV:

                              PLAINTIFF v. DEFENDANT RUGG

                      VIOLATIONS OF PLAINTIFFS’ PENNSYLVANIA
                               COMMON LAW RIGHTS

                                   ASSAULT AND BATTERY

48.    Plaintiffs incorporate by reference Paragraphs 1 through 47 as though fully set forth at

length herein.

49.    As described hereinbefore above, Defendant Rugg did unlawfully and intentionally

touch, assault and commit a battery upon the Plaintiff’s person by the physical contact by

Defendant Rugg.

50.    Defendant Rugg knew or should have known that such contact was illegal and/or

improper and/or done without the permission of Plaintiff and that Plaintiff did not consent to any

such intentional contact.

51.    Plaintiff was harmed and offended by that contact.

52.    The actions of Defendant Rugg were willful, wanton and/or done with a reckless

disregard for the rights of the Plaintiff, thereby subjecting this Defendant to punitive damages.



                                                  9
         Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 10 of 11



53.    As a direct and proximate result of the acts mentioned hereinbefore above perpetrated by

Defendant Rugg, Plaintiff suffered the following injuries and damages:

       a.      Plaintiff’s rights under the common law of the Commonwealth of
               Pennsylvania were violated;

       b.      Plaintiff suffered physical pain and suffering;

       c.      Plaintiff suffered fright, horror and shock;

       d.      Plaintiff suffered severe emotional and psychological trauma; and

       e.      Plaintiffs suffered economic damages related to any and all
               consequential costs.

       WHEREFORE, Plaintiff demands compensatory general damages against Defendant

Rugg, in the amount proven at trial; compensatory special damages including, but not limited to,

medical expenses; costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-

judgment interest as permitted by law; punitive damages; and such other relief, including

injunctive and/or declaratory relief, as this Court may deem proper.

                                               JURY TRIAL DEMANDED




                                                10
       Case 2:19-cv-00313-DSC Document 1 Filed 03/22/19 Page 11 of 11




                                   Respectfully submitted,

                                   LAW OFFICES OF JOEL SANSONE

                                   s/ Joel S. Sansone
                                   Joel S. Sansone, Esquire
                                   PA ID No. 41008
                                   Massimo A. Terzigni, Esquire
                                   PA ID No. 317165
                                   Elizabeth A. Tuttle, Esquire
                                   PA ID No. 322888
                                   Counsel for Plaintiff

                                   Law Offices of Joel Sansone
                                   Two Gateway Center, Suite 1290
                                   603 Stanwix Street
                                   Pittsburgh, Pennsylvania 15222
                                   412.281.9194

Dated: March 22, 2019




                                     11
